          Case 3:19-cr-01954-DCG Document 9 Filed 06/06/19 Page 1 of 2



                                                                                    Filed:06/06/2019
                                                                           Clerk, U.S. District Court
                                                                           Western District of Texas
                                                                     By:             RRV
                                                                                             Deputy
                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

USA                                         §
                                            §
vs.                                         §      Case Number: EP:19-M -05538(1)
                                            §
(1) ELIZABETH RODRIGUEZ                     §


            ORDER RESETTING PRELIMINARY / DETENTION HEARING

    IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
*PRELIMINARY / DETENTION HEARING before the Honorable U.S. Magistrate
Miguel A. Torres, in Room 711, on the 7th Floor of the United States Courthouse, 525
Magoffin Avenue, El Paso, TX on Tuesday,June 11, 2019 at 09:30 AM.

     IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial Services
and United States Probation Office. Counsel for the defendant shall notify the defendant
of this setting and, if the defendant is on bond, advise the defendant to be present at this
proceeding.

     IT IS FURTHER ORDERED that plea agreements, if any, must be filed by 4:00 p.m.
the business day prior to the day of the scheduled plea.

      IT IS SO ORDERED this 6th day of June, 2019.



                                                ______________________________
                                                MIGUEL A. TORRES
                                                UNITED STATES MAGISTRATE JUDGE
Case 3:19-cr-01954-DCG Document 9 Filed 06/06/19 Page 2 of 2
